_____________

                               No. 95-1975WM
                               _____________

Joshua Building Trust;             *
                                   *
           Appellant,              *
                                   *
Joe R. Brooks, Trustee,            *
                                   *
           Plaintiff,              *   Appeal from the United States
                                   *   District Court for the Western
      v.                           *   District of Missouri.
                                   *
Kimberly Clementi, in her          *   [UNPUBLISHED]
capacity as Revenue Officer;       *
Internal Revenue Service, an       *
agency promulgated by law,         *
                                   *
           Appellees.              *
                             _____________

                         Submitted:   March 7, 1996

                           Filed: March 12, 1996
                               _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


       Joshua Building Trust (JBT) appeals the district court's order
dismissing its complaint without prejudice.    We affirm.


       Joe R. Brooks, JBT's trustee, filed a complaint alleging the Internal
Revenue   Service (IRS) and an IRS employee had violated the trust's
constitutional rights.   The district court dismissed the complaint without
prejudice because the trust was not represented by a licensed member of the
bar.


       A non-lawyer trustee may not represent a trust pro se in federal
court.    Knoefler v. United Bank of Bismarck, 20 F.3d 347,
348 (8th Cir. 1994); see also C.E. Pope Equity Trust v. United States, 818
F.2d 696, 697-98 (9th Cir. 1987).     The government's motion to dismiss
adequately apprised Brooks that the case could be dismissed unless JBT was
represented by licensed counsel.   JBT's argument that the district court
was precluded from dismissing the case before a scheduled settlement
conference is without merit.


     Accordingly, we affirm.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-